OPINION — AG — ** PUBLIC TRUSTS — CONFLICT OF INTEREST — CONSTITUTIONALITY ** (1) ARTICLE X, SECTION 11 IS SELF EXECUTING. (2) A PUBLIC TRUST, ORGANIZED UNDER 60 O.S. 176 [60-176], FOR FURTHERANCE OF PUBLIC FUNCTIONS, I.E., A "PUBLIC TRUST" IS AN AGENCY OF THE STATE OF OKLAHOMA. (3) THE TRUSTEES OF SUCH A PUBLIC TRUST ARE PUBLIC OFFICERS OF AN AGENCY OF THE STATE OF OKLAHOMA. (4) FUNDS RAISED BY OR THROUGH SUCH A PUBLIC TRUST ARE SUBJECT TO ARTICLE X, SECTION 11 (5) THE TRUSTEES OF SUCH A PUBLIC TRUST ARE SUBJECT TO ARTICLE X, SECTION 11 (6) 60 O.S. 178.8 [60-178.8] CONTRAVENES ARTICLE X, SECTION 11 BY PURPORTING TO MAKE LAWFUL, FIVE CATEGORIES OF CONTRACTURAL RELATIONSHIPS BETWEEN SUCH PUBLIC TRUSTS AND THEIR TRUSTEES, WHICH ARE FORBIDDEN BY SAID CONSTITUTIONAL PROVISION, TO-WIT: CONTRACTS ENTERED INTO AFTER PUBLIC NOTICE, COMPETITIVE BIDDING AND DISCLOSURE; LOANS OR ADVANCES OF FUNDS TO, OR PURCHASE OF OBLIGATIONS ISSUED BY SUCH PUBLIC TRUST; CONTRACTS FOR LEGAL ADVERTISING; CONTRACTS FOR PERFORMANCE BY BANKS, TRUST COMPANIES OR SIMILAR ENTITIES AS DEPOSITORIES, INDENTURE TRUSTEES, PAYING AGENTS OR REGISTRARS FOR SUCH TRUSTS; AND SALE OF PUBLIC UTILITY SERVICES WHERE THE PRICE OF SAID SERVICES IS REGULATED BY LAW. (PUBLIC TRUST, UTILITIES, TRANSACTIONS, OKLAHOMA TAX COMMISSION, FRAUD, DISHONESTY) CITE: ARTICLE X, SECTION 11, 60 O.S. 176 [60-176], 60 O.S. 178.8 [60-178.8], 21 O.S. 341 [21-341], 60 O.S. 179 [60-179] SEE: ** OKL., 672 P.2d 299 (1983), TULSA INDUSTRIAL AUTHORITY V. STATE (1983) (FLOYD W. TAYLOR) ** SEE OPINION NO. 87-079 (1987) ** ** SEE OPINION NO. 90-606 (1990) ** SEE OPINION NO. 91-539 (1990) SEE: OPINION NO. 92-528 (1992) ** SEE OPINION NO. 88-516 (1988) ** == SEE OPINION NO. 88-603 (1988) == ** SEE OPINION NO. 93-673 (1994) ** ** NOTE: OVERRULED BY, OPINION NO. 96-047 (1996) **